Citation Nr: 1102128	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disability claimed 
as dermatitis, to include as due to allergies.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1993 to August 
1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the Veteran also appealed a claim of service 
connection for chondropathy, left patella with medial 
gonarthrosis.  This was granted in an August 2010 rating decision 
and is no longer in appellate status.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Specifically, the Veteran was diagnosed with dermatitis and 
treated in-service for such condition in April 1996.  
Additionally, post-service treatment records dated from 1997 to 
2004 reflect continued complaints of skin rashes, indicating at 
times that such condition began in-service.  The Board notes that 
the Veteran has not been afforded a VA examination for such 
condition even though she had in-service treatment with continued 
symptomatology post-service.  Thus, the Veteran should be 
afforded a VA examination to obtain an opinion whether she has a 
current chronic skin condition which is related to active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature of any chronic skin 
conditions and to obtain an opinion as to 
whether any disabilities found are related to 
service.  The claims file should be provided 
to and reviewed by the examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate an opinion as to whether 
there is a 50 percent or better probability 
that she has a current chronic skin condition 
that is related to active duty, to include 
allergies noted during that time.  The 
examiner, in determining whether there is a 
chronic skin disorder, should take into 
account the Veteran's statements, as well as 
the clinical records.  The examiner should be 
aware that the finding of a chronic skin 
disorder is not dependent on the existence of 
a flare-up at the time of the examination.  
The examiner should provide a clear rationale 
for all opinions expressed.  If the examiner 
cannot respond without resorting to 
speculation, the examiner should explain why 
a response would be speculative.

2.  Thereafter, the claim should be 
readjudicated, considering all evidence of 
record obtained since the prior SSOC.  If the 
benefit sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


